Exhibit 3.1 CERTIFICATE OF OWNERSHIP AND MERGER MERGING SILVER HORN MINING LTD. INTO ECLIPS MEDIA TECHNOLOGIES, INC. (Pursuant to Section253 of the General Corporation Law of the State of Delaware) EClips Media Technologies, Inc. (the “Corporation”), a corporation incorporated on February 16, 2010 pursuant to the General Corporation Law of the State of Delaware (“DGCL”), hereby certifies that the Corporation owns 100% of the capital stock of Silver Horn Mining Ltd., a Delaware corporation incorporated on April 5, 2011 pursuant to the DGCL, and that the Corporation, by resolutions of its Board of Directors duly adopted at a meeting held on April 6, 2011, determined to merge into itself Silver Horn Mining Ltd. and to effect a change of the Corporation’s name to Silver Horn Mining Ltd. in connection with such merger, pursuant to Section253 of the DGCL, and that such resolutions are as follows: WHEREAS, it is advisable and in the best interests of the Corporation to change the name of the Corporation from EClips Media Technologies, Inc. to Silver Horn Mining Ltd. (the “Name Change”) and to effect such Name Change pursuant to the provisions of Section253 of the DGCL; and WHEREAS, in connection with the Name Change, the Corporation desires to merge its wholly-owned subsidiary, Silver Horn Mining Ltd., a Delaware corporation (the “Subsidiary”), with and into the Corporation pursuant to the provisions of Section253 of the DGCL, so that the Corporation will be the surviving corporation following the merger. NOW, THEREFORE, IT IS, RESOLVED that the Name Change is authorized and approved; RESOLVED that, pursuant to Section253 of the DGCL, the Corporation shall merge the Subsidiary with and into itself, so that the Corporation possesses all of the Subsidiary’s property, rights, privileges and powers, and assumes all of the Subsidiary’s liabilities and obligations; RESOLVED that, in connection with the merger, the name of EClips Media Technologies, Inc. shall be changed to Silver Horn Mining Ltd.; RESOLVED that an authorized officer of the Corporation be, and such officer hereby is, directed to make and execute a Certificate of Ownership and Merger setting forth a copy of these resolutions, and to file the Certificate of Ownership and Merger in the office of the Secretary of State of Delaware; RESOLVED that the effective date of the Certificate of Ownership and Merger, the merger and the Name Change provided for in the Certificate of Ownership and Merger shall be April 25, 2011; RESOLVED that, in connection with the Name Change, the officers of the Corporation be, and each of them hereby is, authorized and empowered, for and on behalf of the Corporation, to file any and all notices and filings with the Securities and Exchange Commission, the Financial Industry Regulatory Authority, the Corporation’s transfer agent, the Internal Revenue Service and any state tax authority, and to obtain a new CUSIP number; and to execute all documents, disburse such funds and take all necessary and appropriate actions in connection with any of the foregoing; RESOLVED that, in connection with the Name Change, the officers of the Corporation be, and each of them hereby is, authorized and empowered, for and on behalf of the Corporation, to execute and file any and all documents required to effectuate the Name Change in any U.S. state or territory in which the Corporation is authorized to do business; 1 RESOLVED that, in connection with the Name Change, the Corporation’s stock certificates for its common stock, par value $0.0001 per share, shall be modified to reflect the name Silver Horn Mining Ltd., and such modified stock certificates are hereby authorized and approved; and that a new form of corporate seal, reflecting the name Silver Horn Mining Ltd., is adopted and approved; RESOLVED that, in connection with the Name Change, the officers of the Corporation be, and each of them hereby is, authorized and empowered, for and on behalf of the Corporation, to prepare, execute and deliver all documents, notices and resolutions which may be required by any bank in connection with any accounts maintained by the Corporation; RESOLVED that, in connection with the Name Change, the officers of the Corporation be, and each of them hereby is, authorized and empowered, for and on behalf of the Corporation, to amend and restate the Corporation’s Bylaws and any and all other necessary Corporation documents to reflect the new name of the Corporation; and RESOLVED that the officers of the Corporation be and each of them individually hereby is, authorized and empowered, in the name and on behalf of the Corporation, to take or cause to be taken all such further actions, to execute and deliver all such instruments and documents, to disburse such funds, engage such persons, and do all acts and things whatsoever, which they, in their judgment, determine to be necessary, appropriate or desirable to fully carry out the intent and purpose of the foregoing resolutions. IN WITNESS WHEREOF, EClips Media Technologies, Inc. has caused this certificate to be signed by an authorized officer on April 11, 2011. By: /s/ Glenn Kesner Name: Glenn Kesner Title: Chief Executive Officer 2
